The case is submitted on briefs. The brief for plaintiff in error bears the name of a member of the bar who is a counselor-at-law, but who signs simply as attorney of record. Apart from this, we have not found it necessary, nor indeed possible, to go into the merits, because the case does not show any judgment of the Supreme Court, nor any writ of error out of this court, nor any assignment of error in this court.
Consequently there is nothing for us to review; and the writ of error — if there be one — is accordingly dismissed.
For dismissal — THE CHANCELLOR, PARKER, LLOYD, CASE, BODINE, DONGES, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 12. *Page 177